Dismissed and Memorandum Opinion filed November 19, 2013.




                                        In The

                      Fourteenth Court of Appeals

                                NO. 14-13-00696-CV

                            NAYNA PATEL, Appellant
                                           V.

                AUM SAI GANESH CORPORATION, Appellee

                     On Appeal from the 270th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2011-75426

                  MEMORANDUM                        OPINION


      This appeal is from a judgment signed May 29, 2013. No clerk’s record has been
filed. The clerk responsible for preparing the record in this appeal informed the court
appellant did not make arrangements to pay for the record.

      On October 17, 2013, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court with
proof of payment. See Tex. R. App. P. 37.3(b).

      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                         PER CURIAM


Panel consists of Justices McCally, Busby and Wise.




                                           2